--------------------------------------------------------------------------------

Exhibit 10.1


COMMITMENT INCREASE AND JOINDER AGREEMENT


This COMMITMENT INCREASE AND JOINDER AGREEMENT (this “Agreement”) is made as of
February 12, 2019, by and among (i) CENTURY COMMUNITIES, INC., a Delaware
corporation (“Borrower”), (ii) the undersigned Guarantors, (iii) BMO HARRIS BANK
N.A. (“BMO”), (iv) CIBC BANK USA (“CIBC”), (v) FLAGSTAR BANK, FSB, a federally
chartered savings bank (“Flagstar”), (vi) LEGACYTEXAS BANK (“Legacy”), and (vii)
TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent (“Administrative Agent”).
 
W I T N E S S E T H :
 
WHEREAS, Administrative Agent, Borrower and Lenders are parties to that certain
Amended and Restated Credit Agreement (as amended, the “Credit Agreement”),
dated June 5, 2018, which established a revolving line of credit in the maximum
principal sum of $540,000,000.00 (the “Credit Facility”); and
 
WHEREAS, the Credit Facility Amount was increased from $540,000,000.00 to
$590,000,000.00, pursuant to Section 2.10 of the Credit Agreement and that
certain Joinder Agreement, dated June 28, 2018, by and among Administrative
Agent, Borrower, the Guarantors and BMO; and
 
WHEREAS, Borrower desires to further increase the Credit Facility Amount from
$590,000,000.00 to $640,000,000.00, pursuant to Section 2.10 of the Credit
Agreement; and
 
WHEREAS, Borrower asked each Lender to increase its respective Commitment, and
BMO, CIBC and Flagstar are willing to increase their respective Commitments,
subject to the terms and conditions of this Agreement.
 
WHEREAS, Borrower asked Legacy to become a Lender, and Legacy is willing to
become a Lender, and make a Commitment of up to $25,000,000.00, subject to the
terms and conditions of this Agreement; and
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Administrative Agent, Borrower, the undersigned Guarantors, BMO, CIBC, Flagstar
and Legacy hereby agree as follows:
 
1.           Definitions.  All terms used herein with initial capital letters,
but not defined herein, shall have the meanings specified in the Credit
Agreement.
 
2.           Joinder of LegacyTexas Bank.  Legacy agrees to assume, and does
hereby assume, the obligations of a Lender under the Credit Agreement.  Legacy
agrees to abide by and be bound by all of the terms of the Credit Agreement
applicable to Lenders.  Accordingly, the Credit Agreement is hereby amended such
that any and all references to the “Lenders” shall be deemed to refer to Legacy,
as well as each of the parties that have previously been included within the
meaning of such term.
 
COMMITMENT INCREASE AND JOINDER AGREEMENT - Page 1



--------------------------------------------------------------------------------

3.           Credit Facility Amount and Commitments.  Pursuant to Section 2.10
of the Credit Agreement:
 
(a)          the Credit Facility Amount is hereby increased from $590,000,000.00
to $640,000,000.00;
 
(b)          the aggregate amount of the Commitments is hereby increased from
$590,000,000.00 to $640,000,000.00;
 
(c)          the amount of BMO’s Commitment is hereby increased from
$50,000,000.00 to $60,000,000.00;
 
(d)          the amount of CIBC’s Commitment is hereby increased from
$35,000,000.00 to $40,000,000.00;
 
(e)          the amount of Flagstar’s Commitment is hereby increased from
$20,000,000.00 to $30,000,000.00; and
 
(f)           the amount of Legacy’s Commitment shall be $25,000,000.00.
 
The Increase Effective Date, as such term is used in Section 2.10(c) of the
Credit Agreement, is the date of this Agreement.
 
4.           Additional Notes.  To evidence the increase in the Credit Facility
Amount, contemporaneously with the execution and delivery of this Agreement,
Borrower shall execute and deliver the following promissory notes, which
promissory notes shall (i) be dated of even date with this Agreement, (ii) be
substantially in the form of Exhibit E attached to the Credit Agreement, (iii)
each be considered a Note, as defined in the Credit Agreement, in addition to
all other Notes previously executed by Borrower in connection with the Credit
Agreement:
 
(a)          Note in the principal sum of $25,000,000.00, payable to the order
of Legacy;
 
(b)          Amended and Restated Note in the principal sum of $60,000,000.00,
payable to the order of BMO;
 
(c)          Amended and Restated Note in the principal sum of $40,000,000.00,
payable to the order of CIBC; and
 
(d)          Second Amended and Restated Note in the principal sum of
$30,000,000.00, payable to the order of Flagstar.
 
COMMITMENT INCREASE AND JOINDER AGREEMENT - Page 2



--------------------------------------------------------------------------------

5.           Commitments and Applicable Percentages. As a result of (a) the
increase in the Credit Facility Amount, (b) the addition of Legacy as a Lender,
and (c) the increase in BMO’s, CIBC’s and Flagstar’s respective Commitments,
Schedule 2.1 of the Credit Agreement is hereby revised and replaced in its
entirety with Schedule 2.1 attached hereto, and Lenders’ respective Commitments
and Applicable Percentages are revised as set forth therein.
 
6.           Increase Fee.  As consideration for the increase in the Credit
Facility Amount, contemporaneously with the execution and delivery of this
Agreement, Borrower shall pay to Administrative Agent, a non-refundable fee as
described in Section 2.10(d) of the Credit Agreement, which fee shall be
distributed to the applicable Lenders in accordance with the Credit Agreement.
 
7.           Bond Indenture.  Borrower represents and warrants to Administrative
Agent and Lenders that (a) Borrower is not in default and no event has occurred
which, with the passage of time, giving of notice, or both, would constitute a
default by Borrower of its obligations under the terms and provisions of the
Bond Indenture, and (b) the transactions contemplated by this Agreement will not
violate the terms and conditions of the Bond Indenture.
 
8.           Resolutions. Contemporaneously with the execution and delivery of
this Agreement, Borrower shall deliver to Administrative Agent, a copy of
resolutions duly adopted by Borrower, approving the transactions contemplated by
this Agreement, and certified by an officer of Borrower to be a true and
correct.
 
9.           Acknowledgment by Borrower.  Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrower or any third party to
Administrative Agent and Lenders, as evidenced by the Loan Documents.  Borrower
hereby acknowledges, agrees and represents that (i) Borrower is indebted to
Lenders pursuant to the terms of the Notes; (ii) there are no claims or offsets
against, or defenses or counterclaims to, the terms or provisions of the Loan
Documents, and the other obligations created or evidenced by the Loan Documents;
(iii) Borrower has no claims, offsets, defenses or counterclaims arising from
any of Administrative Agent’s or Lenders’ acts or omissions with respect to the
Loan Documents or Administrative Agent’s or Lenders’ performance under the Loan
Documents; (iv) the representations and warranties of Borrower contained in the
Loan Documents are true and correct as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date; (v) Borrower is
not in default and no event has occurred which, with the passage of time, giving
of notice, or both, would constitute a default by Borrower of its obligations
under the terms and provisions of the Loan Documents, and (vi) neither
Administrative Agent nor Lenders are in default and no event has occurred which,
with the passage of time, giving of notice, or both, would constitute a default
by Administrative Agent or Lenders of their respective obligations under the
terms and provisions of the Loan Documents.  To the extent Borrower now has any
claims, offsets, defenses or counterclaims against Administrative Agent or
Lenders or the repayment of all or a portion of the Credit Facility, whether
known or unknown, fixed or contingent, same are hereby forever irrevocably
waived and released in their entirety.
 
COMMITMENT INCREASE AND JOINDER AGREEMENT - Page 3



--------------------------------------------------------------------------------

10.         No Waiver of Remedies.  Except as may be expressly set forth herein,
nothing contained in this Agreement shall prejudice, act as, or be deemed to be
a waiver of any right or remedy available to Administrative Agent or Lenders by
reason of the occurrence or existence of any fact, circumstance or event
constituting a default under the Loan Documents.
 
11.         Joinder of Guarantor.  By its execution hereof, each Guarantor
hereby (i) acknowledges and consents to the terms and provisions hereof;
(ii) ratifies and confirms the Guaranty, including all interest and costs of
collection, to or for the benefit of Administrative Agent and Lenders;
(iii) agrees that the Guaranty is and shall remain in full force and effect and
that the terms and provisions of the Guaranty cover and pertain to the Credit
Facility, Notes and other Loan Documents as modified hereby; (iv) acknowledges
that there are no claims or offsets against, or defenses or counterclaims to,
the terms and provisions of the Guaranty or the other obligations created and
evidenced by the Guaranty; (v) certifies that the representations and warranties
contained in the Guaranty remain true and correct representations and warranties
of Guarantor as of the date hereof; and (vi) acknowledges that Administrative
Agent and Lenders have satisfied and performed their covenants and obligations
under the Guaranty and the other Loan Documents, and that no action or failure
to act by or on behalf of, Administrative Agent or Lenders has or will give rise
to any cause of action or other claim against Administrative Agent or Lenders
for breach of the Guaranty or other Loan Documents or otherwise.
 
12.         Costs and Expenses.  Contemporaneously with the execution and
delivery hereof, Borrower shall pay, or cause to be paid, all costs and expenses
incident to the preparation, execution and recordation hereof and the
consummation of the transaction contemplated hereby, including, but not limited
to, reasonable fees and expenses of legal counsel to Administrative Agent.
 
13.         Additional Documentation.  From time to time, Borrower shall execute
or procure and deliver to Administrative Agent such other and further documents
and instruments evidencing, securing or pertaining to the Credit Facility or the
Loan Documents as shall be reasonably requested by Administrative Agent so as to
evidence or effect the terms and provisions hereof.
 
14.         Effectiveness of the Loan Documents.  Except as expressly modified
by the terms and provisions hereof, each of the terms and provisions of the Loan
Documents are hereby ratified and shall remain in full force and effect;
provided, however, that any reference in any of the Loan Documents to the Credit
Facility, the amount constituting the Credit Facility, any defined terms, or to
any of the other Loan Documents shall be deemed, from and after the date hereof,
to refer to the Credit Facility, the amount constituting the Credit Facility,
defined terms and to such other Loan Documents, as modified hereby.
 
15.        Governing Law.  THE TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN.
 
16.        Time.  Time is of the essence in the performance of the covenants
contained herein and in the Loan Documents.
 
COMMITMENT INCREASE AND JOINDER AGREEMENT - Page 4



--------------------------------------------------------------------------------

17.         Binding Agreement.  This Agreement shall be binding upon the 
successors and assigns of the parties hereto; provided, however, the foregoing
shall not be deemed or construed to (i) permit, sanction, authorize or condone
the assignment of any rights, titles or interests in and to Borrower, or
(ii) confer any right, title, benefit, cause of action or remedy upon any person
or entity not a party hereto, which such party would not or did not otherwise
possess.
 
18.         Headings.  The section headings hereof are inserted for convenience
of reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.
 
19.         Construction.  Whenever the context hereof so requires, reference to
the singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation.
 
20.         Severability.  If any clause or provision of this Agreement is or
should ever be held to be illegal, invalid or unenforceable under any present or
future law applicable to the terms hereof, then and in that event, it is the
intention of the parties hereto that the remainder of this Agreement shall not
be affected thereby, and that in lieu of each such clause or provision of this
Agreement that is illegal, invalid or unenforceable, such clause or provision
shall be judicially construed and interpreted to be as similar in substance and
content to such illegal, invalid or unenforceable clause or provision, as the
context thereof would reasonably suggest, so as to thereafter be legal, valid
and enforceable.
 
21.         Counterparts.  To facilitate execution, this Agreement may be
executed in as many counterparts as may be convenient or required.  It shall not
be necessary that the signature and acknowledgment of, or on behalf of, each
party, or that the signature and acknowledgment of all persons required to bind
any party, appear on each counterpart.  All counterparts shall collectively
constitute a single instrument.  It shall not be necessary in making proof of
this Agreement to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto.  Any signature page to any counterpart may be detached from such
counterpart without impairing the legal effect of the signatures thereon and
thereafter attached to another counterpart identical thereto except having
attached to it additional signature pages.  Delivery of a photocopy of an
executed counterpart of this Agreement by electronic mail shall be equally as
effective as delivery of an executed original counterpart.
 
22.         Notice of Final Agreement.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO OR THERETO.  THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO OR THERETO.  THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS MAY BE AMENDED OR WAIVED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY
THE RESPECTIVE PARTIES TO SUCH DOCUMENTS.
 
[The remainder of this page is intentionally left blank.  The signature pages
follow.]
 
COMMITMENT INCREASE AND JOINDER AGREEMENT - Page 5



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first above written.
 

 
ADMINISTRATIVE AGENT:
     
TEXAS CAPITAL BANK,
NATIONAL ASSOCIATION
       
By:
/s/ Alicia Ortiz
 
Name:
Alicia Ortiz
 
Title:
Vice President



COMMITMENT INCREASE AND JOINDER AGREEMENT – Administrative Agent’s Signature
Page



--------------------------------------------------------------------------------

 
LENDER:
     
BMO HARRIS BANK N.A.
     
By:
/s/ Scott W. Morris
 
Name:
Scott W. Morris
 
Title:
Director

 
COMMITMENT INCREASE AND JOINDER AGREEMENT - Lender’s Signature Page [BMO Harris
Bank N.A.]



--------------------------------------------------------------------------------

 
LENDER:
     
CIBC BANK USA
     
By:
/s/ Michael Olson
 
Name:
Michael Olson
 
Title:
Managing Director



COMMITMENT INCREASE AND JOINDER AGREEMENT - Lender’s Signature Page [CIBC Bank
USA]



--------------------------------------------------------------------------------

 
LENDER:
     
FLAGSTAR BANK, FSB,
a federally chartered savings bank
       
By:
/s/ Philip Tenjillo
 
Name:
Philip Tenjillo
 
Title:
Vice President



COMMITMENT INCREASE AND JOINDER AGREEMENT - Lender’s Signature Page [Flagstar
Bank, FSB]



--------------------------------------------------------------------------------

 
LENDER:
       
LEGACYTEXAS BANK
       
By:
/s/ Kevin A. Delozier
 
Name:
Kevin A. Delozier
 
Title:
SVP



COMMITMENT INCREASE AND JOINDER AGREEMENT - Lender’s Signature Page [LegacyTexas
Bank]



--------------------------------------------------------------------------------

 
BORROWER:
     
CENTURY COMMUNITIES, INC.,
a Delaware corporation
       
By:
/s/ David Messenger
   
Name:
David Messenger
 
Title:
Chief Financial Officer



COMMITMENT INCREASE AND JOINDER AGREEMENT – Borrower’s Signature Page


--------------------------------------------------------------------------------

 
GUARANTOR:
       
BMC REALTY ADVISORS, INC.,
a California corporation
         
By:
/s/ David Messenger
   
Name:
David Messenger
 
Title:
Authorized Signatory




 
AUGUSTA POINTE, LLC,
 
AVALON AT INVERNESS, LLC,
 
AVR A, LLC,
 
AVR B, LLC,
 
AVR C, LLC,
 
BEACON POINTE, LLC,
 
BLACKSTONE HOMES, LLC,
 
CC COMMUNITIES, LLC,
 
CCC HOLDINGS, LLC,
 
CCH HOMES, LLC,
 
CENTURY AT ANTHOLOGY, LLC,
 
CENTURY AT ASH MEADOWS, LLC,
 
CENTURY AT AUTUMN VALLEY RANCH, LLC,
 
CENTURY AT BEACON POINTE, LLC,
 
CENTURY AT BELLEVIEW PLACE, LLC,
 
CENTURY AT CALEY, LLC,
 
CENTURY AT CANDELAS, LLC,
 
CENTURY AT CAROUSEL FARMS, LLC,
 
CENTURY AT CASTLE PINES TOWN CENTER, LLC,
 
CENTURY AT CLAREMONT RANCH, LLC,
 
CENTURY AT COLLIERS HILL, LLC,
 
CENTURY AT COMPARK VILLAGE NORTH, LLC,
 
CENTURY AT COMPARK VILLAGE SOUTH, LLC,
 
CENTURY AT COYOTE CREEK, LLC,
 
CENTURY AT FOREST MEADOWS, LLC,
 
CENTURY AT HARVEST MEADOWS, LLC,
 
CENTURY AT LANDMARK, LLC,
 
CENTURY AT LITTLETON VILLAGE, LLC,
 
CENTURY AT LITTLETON VILLAGE II, LLC,
 
CENTURY AT LOR, LLC,
 
CENTURY AT LOWRY, LLC,
 
CENTURY AT MARVELLA, LLC,
 
CENTURY AT MAYFIELD, LLC,
 
CENTURY AT MIDTOWN, LLC,
 
CENTURY AT MILLENNIUM, LLC,



COMMITMENT INCREASE AND JOINDER AGREEMENT – Guarantor’s Signature Page 1 of 5



--------------------------------------------------------------------------------

 
CENTURY AT MURPHY CREEK, LLC,
 
CENTURY AT OAK STREET, LLC,
 
CENTURY AT OBSERVATORY HEIGHTS, LLC,
 
CENTURY AT OUTLOOK, LLC,
 
CENTURY AT PEARSON GROVE, LLC,
 
CENTURY AT SALISBURY HEIGHTS, LLC,
 
CENTURY AT SOUTHSHORE, LLC,
 
CENTURY AT SPRING VALLEY RANCH, LLC,
 
CENTURY AT TANGLEWOOD, LLC,
 
CENTURY AT TERRAIN, LLC,
 
CENTURY AT THE GROVE, LLC,
 
CENTURY AT THE HEIGHTS, LLC,
 
CENTURY AT THE MEADOWS, LLC,
 
CENTURY AT VISTA RIDGE, LLC,
 
CENTURY AT WILDGRASS, LLC,
 
CENTURY AT WOLF RANCH, LLC,
 
CENTURY AT WYNDHAM HILL, LLC,
 
CENTURY CITY, LLC,
 
CENTURY COMMUNITIES OF GEORGIA, LLC,
 
CENTURY COMMUNITIES SOUTHEAST, LLC,
 
CENTURY GROUP LLC,
 
CENTURY LAND HOLDINGS, LLC,
 
CENTURY LAND HOLDINGS II, LLC,
 
CENTURY LAND HOLDINGS OF TEXAS, LLC,
 
CENTURY TOWNHOMES AT CANDELAS, LLC,
 
CHERRY HILL PARK, LLC,
 
COTTAGES AT WILLOW PARK, LLC,
 
CROWN HILL, LLC,
 
ENCLAVE AT BOYD PONDS, LLC,
 
ENCLAVE AT CHERRY CREEK, LLC,
 
ENCLAVE AT PINE GROVE, LLC,
 
ESTATES AT CHATFIELD FARMS, LLC,
 
HEARTH AT OAK MEADOWS, LLC,
 
HOMETOWN, LLC,
 
HOMETOWN SOUTH, LLC,
 
HORIZON BUILDING SERVICES, LLC,
 
LAKEVIEW FORT COLLINS, LLC,
 
MADISON ESTATES, LLC,
 
MERIDIAN RANCH, LLC,
 
MONTECITO AT RIDGEGATE, LLC,
 
PARK 5TH AVENUE DEVELOPMENT CO., LLC,
 
PRESERVE AT BRIARGATE, LLC,
 
RESERVE AT HIGHPOINTE ESTATES, LLC,
 
RESERVE AT THE MEADOWS, LLC,
 
SADDLEBACK HEIGHTS, LLC,
 
SADDLE ROCK GOLF, LLC,
 
STETSON RIDGE HOMES, LLC,
 
THE RETREAT AT RIDGEGATE, LLC,
 
THE VISTAS AT NOR’WOOD, LLC,
 
VENUE AT ARISTA, LLC,



COMMITMENT INCREASE AND JOINDER AGREEMENT – Guarantor’s Signature Page 2 of 5



--------------------------------------------------------------------------------

 
VERONA ESTATES, LLC,
 
VILLAS AT MURPHY CREEK, LLC,
 
WATERSIDE AT HIGHLAND PARK, LLC,
 
WESTOWN CONDOMINIUMS, LLC,
 
WESTOWN TOWNHOMES, LLC, and
 
WILDGRASS, LLC,
 
all Colorado limited liability companies




 
By:
/s/ David Messenger
   
Name:
David Messenger
   
Title:
Authorized Signatory
 




 
BENCHMARK BUILDERS NORTH CAROLINA, LLC,
 
BENCHMARK COMMUNITIES, LLC,
 
BMC EAST GARRISON, LLC,
 
BMC EG BLUFFS, LLC,
 
BMC EG BUNGALOW, LLC,
 
BMC EG COURTYARDS, LLC,
 
BMC EG GARDEN, LLC,
 
BMC EG GROVE, LLC,
 
BMC EG TOWNS, LLC,
 
BMC EG VILLAGE, LLC,
 
BMC MEADOWOOD II, LLC,
 
BMC PINE RIDGE, LLC,
 
BMC PROMISE WAY, LLC,
 
BMC RANCHO ETIWANDA, LLC,
 
BMC RED HAWK, LLC,
 
BMC ROSEMEAD, LLC,
 
BMC SAGEWOOD, LLC,
 
BMC SHIELDS LOCAN, LLC,
 
BMC TOUCHSTONE, LLC,
 
BMCH CALIFORNIA, LLC,
 
BMCH NORTH CAROLINA, LLC,
 
BMCH TENNESSEE, LLC,
 
BMCH WASHINGTON, LLC,
 
CENTURY COMMUNITIES OF CALIFORNIA, LLC, CENTURY COMMUNITIES OF NEVADA, LLC,
 
CENTURY COMMUNITIES OF NORTH CAROLINA, LLC,
 
CENTURY COMMUNITIES OF SOUTH CAROLINA, LLC,
 
CENTURY COMMUNITIES OF TENNESSEE, LLC,
 
CENTURY COMMUNITIES OF WASHINGTON, LLC,
 
CENTURY RHODES RANCH GC, LLC,
 
CENTURY TUSCANY GC, LLC,
 
NEIGHBORHOOD ASSOCIATIONS GROUP, LLC,
 
UCP, LLC,



COMMITMENT INCREASE AND JOINDER AGREEMENT – Guarantor’s Signature Page 3 of 5



--------------------------------------------------------------------------------

 
UCP BARCLAY III, LLC,
 
UCP EAST GARRISON, LLC,
 
UCP HILLCREST HOLLISTER, LLC,
 
UCP KERMAN, LLC,
 
UCP MEADOWOOD III, LLC,
 
UCP SAGEWOOD, LLC,
 
UCP SANTA ANA HOLLISTER, LLC,
 
UCP SOLEDAD, LLC,
 
UCP TAPESTRY, LLC, and
 
UCP QUAIL RUN, LLC,
 
all Delaware limited liability companies




 
By:
/s/ David Messenger
   
Name:
David Messenger
   
Title:
Authorized Signatory
 




 
CASA ACQUISITION CORP.,
a Delaware corporation
           
By:
/s/ David Messenger
   
Name:
David Messenger
   
Title:
Authorized Signatory
 




 
CCG CONSTRUCTORS LLC, and
CCG REALTY GROUP LLC,
all Georgia limited liability companies
             
By:
/s/ David Messenger
   
Name:
David Messenger
   
Title:
Authorized Signatory
 




 
CENTURY COMMUNITIES OF NEVADA REALTY, LLC,
a Nevada limited liability company
           
By:
/s/ David Messenger
   
Name:
David Messenger
   
Title:
Authorized Signatory
 



COMMITMENT INCREASE AND JOINDER AGREEMENT – Guarantor’s Signature Page 4 of 5



--------------------------------------------------------------------------------

 
CENTURY COMMUNITIES OF UTAH, LLC, and
CENTURY LAND HOLDINGS OF UTAH, LLC,
all Utah limited liability companies
             
By:
/s/ David Messenger
   
Name:
David Messenger
   
Title:
Authorized Signatory
 




 
SWMJ CONSTRUCTION, INC.,
a Texas corporation
           
By:
/s/ David Messenger
   
Name:
David Messenger
   
Title:
Vice President
 



COMMITMENT INCREASE AND JOINDER AGREEMENT – Guarantor’s Signature Page 5 of 5



--------------------------------------------------------------------------------

SCHEDULE 2.1
 
Commitments and Applicable Percentages
 
Lender
 
Commitment
   
Applicable
Percentage
 
Texas Capital Bank, National Association
 
$
75,000,000.00
     
11.718750000000
%
Bank of America, N.A.
 
$
75,000.000.00
     
11.718750000000
%
Fifth Third Bank
 
$
75,000.000.00
     
11.718750000000
%
U.S. Bank National Association
 
$
75,000.000.00
     
11.718750000000
%
BMO Harris Bank N.A.
 
$
60,000.000.00
     
9.375000000000
%
JPMorgan Chase Bank, N.A.
 
$
55,000.000.00
     
8.593750000000
%
Compass Bank
 
$
50,000.000.00
     
7.812500000000
%
CIBC Bank USA
 
$
40,000.000.00
     
6.250000000000
%
Citibank, N.A.
 
$
40,000.000.00
     
6.250000000000
%
ZB, N.A. dba Vectra Bank Colorado
 
$
40,000.000.00
     
6.250000000000
%
Flagstar Bank, FSB
 
$
30,000.000.00
     
4.687500000000
%
LegacyTexas Bank
 
$
25,000.000.00
     
3.906250000000
%
Total:
 
$
640,000,000.00
     
100.000000000000
%



SCHEDULE 2.1 – Commitments and Applicable Percentages – Solo Page



--------------------------------------------------------------------------------